DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	2.	No IDS submitted. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1, 4-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2014/0109756 A1) to Aghjanian et al.  (hereinafter Aghjanian).  
	Aghjanian is directed toward methods of making composite materials.  Adhjanian discloses at paragraph [0157] that a preform is covered with carbonaceous resin and carbon particulate is used to infiltrating a mass of silicon carbide.  Adhjanian discloses at paragraph [0196] that preform is demolded and placed into a nitrogen atmosphere.  Adhjanian discloses at paragraph [0157] that the object may undergo pyrolysis multiple times to increase carbon content.  Adhjanian discloses at paragraph [0139] that the size of the thickness is less than 200 microns.  Adhjanian discloses at paragraph [0157] that furfuryl alcohol may be used with the resin to increase char of the coating.  Adhjanian discloses at paragraph [0157] that a phenolic resin may also be added to increase char.  Adhjanian discloses at paragraph [0124] that the coating was 95% silicon carbide by volume.   The component produced has the ability to satisfy the future intended purpose as being used in a gas turbine engine.  Adhjanian discloses each and every element as arranged in claims 1, 4-13 and 15-20.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 4-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0109756 A1) to Aghjanian et al.  (hereinafter Aghjanian).  
	Aghjanian is directed toward methods of making composite materials.  Adhjanian discloses at paragraph [0157] that a preform is covered with carbonaceous resin and carbon particulate is used to infiltrating a mass of silicon carbide.  Adhjanian discloses at paragraph [0196] that preform is demolded and placed into a nitrogen atmosphere.  Adhjanian discloses at paragraph [0157] that the object may undergo pyrolysis multiple times to increase carbon content.  Adhjanian discloses at paragraph [0139] that the size of the thickness is less than 200 microns.  Adhjanian discloses at paragraph [0157] that furfuryl alcohol may be used with the resin to increase char of the coating.  Adhjanian discloses at paragraph [0157] that a phenolic resin may also be added to increase char.  Adhjanian discloses at paragraph [0124] that the coating was 95% silicon carbide by volume.   The component produced has the ability to satisfy the future intended purpose as being used in a gas turbine engine.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Adhjanian to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1, 4-13 and 15-20.
Allowable Subject Matter
9.	Claims 2-3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the method of controlling the viscosity of the resin and the step of further injecting the resin after the preform is added to the tooling.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766